Detailed Action

Acknowledgements 


1.   	This communication is in response to the original Application No. 16/422,624        filed on 5/24/2019.
2. 	Claim(s) 1-20 are currently pending and have been fully examined.

3.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comments/Remarks
5.	The Examiner would like to point out Applicant’s claim language directed to “not positive recitation of method steps.”
	As to claim 1, Applicant recites:
wherein the identifier is located on the one or more items to be delivered to the address;
	As to claim 2, Applicant recites, “wherein the identifier is one or more of printed on the one or more items and affixed to the one or more items;”
	As to claim 3, Applicant recites, “wherein the identifier includes at least one of a bar code and a QR code.”
	As to claim 5, Applicant recites, “wherein the first location is the
financial account of the user.”
	As to claim 6, Applicant recites, “wherein the second location is one of an acquirer account, an escrow account, a holding account, and an intermediate account.”


The Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,1 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A 2  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);


6.	The Examiner would like to point out language directed to “non-functional descriptive material.”

As to claim 8, Applicant recites:
wherein the identifier is located on the one or more items to be delivered to the address;
	As to claim 9, Applicant recites, “wherein the identifier is one or more of printed on the one or more items and affixed to the one or more items;”
	As to claim 10, Applicant recites, “wherein the identifier includes at least one of a bar code and a QR code.”
wherein the first location is the
financial account of the user.”
	As to claim 13, Applicant recites, “wherein the second location is one of an acquirer account, an escrow account, a holding account, and an intermediate account.”

	As to claim 15, Applicant recites, “is associated with a financial transaction to facilitate payment of at least a portion of a cost of delivering the object, wherein associating the identifier with the financial transaction includes associating the identifier with a user;”
	As to claim 16, Applicant recites, “wherein the identifier is one or more of printed on the one or more items and affixed to the one or more items.”
	As to claim 17, Applicant recites, “wherein the identifier includes at least one of a bar code and a QR code.”
	As to claim 18, Applicant recites, “and wherein the first location is the financial account of the user.
	As to claim 19, Applicant recites, “wherein the second location is one of an acquirer account, an escrow account, a holding account, and an intermediate account.”
The Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.3 
intended use.”

	As to claim 1, Applicant recites, “to facilitate payment of at least a portion of a cost of delivering the one or more items to the address….”
	As to claim 8, Applicant recites, “A computing system for delivering items to an address including a processor and a memory configured to perform operations comprising….”
As to claim 8, Applicant recites, “…to be delivered to the address;
	As to claim 15, Applicant recites, “An object configured to enclose one or more physical items to be delivered to an address comprising:”
	As to claim 15, Applicant recites, “is associated with a financial transaction to facilitate payment of at least a portion of a cost of delivering the object….”

In light of Applicant’s choice to pursue product/method claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms have been considered, but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product/method claim must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product/method from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless 4 5

Claim Rejections – 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claim(s) 1-20 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward a method, which is a statutory category of invention.
Representative claim 8 is directed toward an apparatus, which is a statutory category of invention.
Representative claim 15 is directed toward an article of manufacturing, which is a statutory category of invention.

The claim(s) recite(s) the abstract idea of authorizing a transaction, which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and 
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);


Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
1.    A computer-implemented method for delivering one or more items to an address comprising:
receiving a first scan of an identifier from a first computing device, wherein the identifier is located on the one or more items to be delivered to the address;
associating the identifier with a financial transaction to facilitate payment of at least a portion of a cost of delivering the one or more items to the address, wherein associating the identifier with the financial transaction includes associating the identifier with a user;
receiving a second scan of the identifier from a second computing device;
processing payment of at least the portion of the cost of delivering the one or more items to the address based on, at least in part, receiving the second scan of the identifier, wherein processing the payment includes transferring an asset from a first location to a second location.

Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
The claim recites the limitation(s), “receiving…associating…receiving…processing….”
Thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “computer-implemented,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the, “computer-implemented” language, the claim encompasses the user manually processing information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
(1) Mathematical Concepts; (2) Mental Processes; 

Because the claims are directed to authorizing a transaction it is an abstract idea.
Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial 
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;
1.    A computer-implemented method for delivering one or more items to an address comprising:
receiving a first scan of an identifier from a first computing device, wherein the identifier is located on the one or more items to be delivered to the address;
associating the identifier with a financial transaction to facilitate payment of at least a portion of a cost of delivering the one or more items to the address, wherein associating the identifier with the financial transaction includes associating the identifier with a user;
receiving a second scan of the identifier from a second computing device;
processing payment of at least the portion of the cost of delivering the one or more items to the address based on, at least in part, receiving the second scan of the identifier, wherein processing the payment includes transferring an asset from a first location to a second location.
Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:


Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort 
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).


Result of Claim Analysis:
The claim recites the additional element(s): none
This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:

1.    A computer-implemented method for delivering one or more items to an address comprising:
receiving a first scan of an identifier from a first computing device, wherein the identifier is located on the one or more items to be delivered to the address;
associating the identifier with a financial transaction to facilitate payment of at least a portion of a cost of delivering the one or more items to the address, wherein associating the identifier with the financial transaction includes associating the identifier with a user;
receiving a second scan of the identifier from a second computing device;
processing payment of at least the portion of the cost of delivering the one or more items to the address based on, at least in part, receiving the second scan of the identifier, wherein processing the payment includes transferring an asset from a first location to a second location.

Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
processing payment of at least the portion of the cost of delivering the one or more items to the address based on, at least in part, receiving the second scan of the identifier, wherein processing the payment includes transferring an asset from a first location to a second location.


Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform functions, such as “receiving…associating…receiving…processing…,” which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a abstract idea,” the claim(s) 1 merely instruct the process of
“receiving…associating…receiving…processing…,” which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim(s) 8 and 15 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-7, 9-14 and 16-20 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 


Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As to claim 1, Applicant recites:
1.    A computer-implemented method for delivering one or more items to an address comprising:
receiving a first scan of an identifier from a first computing device, wherein the identifier is located on the one or more items to be delivered to the address;
associating the identifier with a financial transaction to facilitate payment of at least a portion of a cost of delivering the one or more items to the address, wherein associating the identifier with the financial transaction includes associating the identifier with a user;
receiving a second scan of the identifier from a second computing device;
processing payment of at least the portion of the cost of delivering the one or more items to the address based on, at least in part, 
receiving the second scan of the identifier, 
wherein processing the payment includes transferring an asset from a first location to a second location.

However, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as depicted in figure 2.  Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).6



As to claim 7, Applicant recites, “disassociating the identifier from the user, based on, at least in part, processing the financial transaction;” However, Applicant's Specification does not describe HOW the Applicant's claimed invention of, “disassociating the identifier from the user, based on, at least in part, processing the financial transaction.” works.  Therefore, claim 7 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant' s intended function of “disassociating the identifier from the user, based on, at least in part, processing the financial transaction” is to be performed.   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter disassociating the identifier from the user, based on, at least in part, processing the financial transaction.”  Examiner establishes that specific computer code lines to cause Applicant' s claimed invention of  “disassociating the identifier from the user, based on, at least in part, processing the financial transaction” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”  

	Claim(s) 14 and 20 contains similar language or like deficiencies found in claim 7.
	Dependent claim(s) 2-7 are also rejected for being dependent upon rejected claim 1.

Claim Rejections - 35 USC § 112

12.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claim(s)   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Evidence to support a position that claim(s) 8 is drawn to an apparatus includes the recitation of “a computing system.”  Conversely, evidence to support a position that claim(s) 8 is drawn to a method includes recitation of: “…to be delivered to the address.”  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim(s) 8 to be drawn to either an apparatus or method.7


transferring an asset….”  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim(s) 8 to be drawn to either an apparatus or method.8
Evidence to support a position that claim(s) 9 is drawn to an apparatus includes the recitation of “a computing system.”  Conversely, evidence to support a position that claim(s) 9 is drawn to a method includes recitation of: “…printed on…affixed to.”  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim(s) 9 to be drawn to either an apparatus or method.9
delivered to an address.”  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim(s) 8 to be drawn to either an apparatus or method.10
Evidence to support a position that claim(s) 15 is drawn to an article of manufacture includes the recitation of “an object.”  Conversely, evidence to support a position that claim(s) 15 is drawn to a method includes recitation of: “…transferring an asset….”  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill 11
	Dependent claim(s) 9-14 and 16-20 are also rejected for being dependent upon rejected claim(s) 8 and 15.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle et al., (US 2003/0030543) (“Castle”) and in view of Teller (US 2002/0072983) (“Teller”).
As to claim(s) 1, 8:
Castle teaches substantially as claimed:

receiving a first scan of an identifier from a first computing device…(Abstract, [0009]- [0017], Figure 1, Claim 6);
associating the identifier with a financial transaction……(Abstract, [0009]- [0017], Figure 1, Claim 6);
…wherein associating the identifier with the financial transaction includes associating the identifier with a user ([0022], Claims 1, 6, 12, 14);
receiving a second scan of the identifier from a second computing device (Abstract, [0009]- [0017], Figure 1, Claim 6);
Castle does not expressly teach:
processing payment of at least the portion of the cost of delivering the one or more items to the address based on, at least in part, receiving the second scan of the identifier, 
wherein processing the payment includes transferring an asset from a first location to a second location.
However, Teller teaches:
processing payment of at least the portion of the cost of delivering the one or more items to the address based on, at least in part, receiving the second scan of the identifier ([0038], Claim 28, Figure 3);
wherein processing the payment includes transferring an asset from a first location to a second location ([0038], Claim 28, Figure 3);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction taught by Castle to include the features of paying for postage as taught in Teller in order to complete a purchase/transaction.


As to claim(s) 3, 10 and 17: See Above
As to claim(s) 4, 11 and 18:
Teller Teaches:
wherein associating the identifier with the user includes associating the identifier with a financial account of the user ([0038], Claim 28, Figure 3);
As to claim(s) 5, 12 and 18 [and wherein the first location is the financial account of the user]: See Above
As to claim(s) 6, 13 and 19: See Above
As to claim(s) 7, 14 and 20:
The Examiner takes official notice that:
disassociating the identifier from the user, based on, at least in part, processing the financial transaction; and
making the identifier available for association with a second user based on, at least in part, disassociating the identifier from the user.
is old and well known.12  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Castle/Teller with the .

Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

19.	Claim(s) 8-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Castle et al., (US 2003/0030543) (“Castle”).
As to claim 8:
Castle teaches:
A computing system for delivering items to an address including a processor and a memory ([0008], Figure 1);
As to:
configured to perform operations comprising: receiving a first scan of an identifier from a first computing device, wherein the identifier is located on the one or more items to be delivered to the address; associating the identifier with a financial transaction to facilitate payment of at least a portion of a cost of delivering the one or more items to the address, wherein associating the identifier with the financial transaction includes associating the identifier with a user; receiving a second scan of the identifier from a second computing device; processing payment of at least the portion of the cost of delivering the one or more items to the address based on, at least in part, receiving the second scan of the identifier, wherein processing the payment includes transferring an asset from a first location to a second location.
In light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms, as recited above, have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.13 14
Dependent claim(s) 9-14 are also rejected for being dependent upon rejected claim 8.
As to claim 15:
Castle teaches:
An object (Abstract, [0006]-[0009], [0012], [0016]-[0017]);
	As to:
configured to enclose one or more physical items to be delivered to an address comprising: an identifier, located on the object, that when scanned a first time by a first computing device, is associated with a financial transaction to facilitate payment of at least a portion of a cost of delivering the object, wherein associating the identifier with the financial transaction includes associating the identifier with a user; the identifier, that when scanned a second time by a second computing device, results in processing payment of at least the portion of the cost of delivering the object based on, at least in part, receiving the second scan of the identifier, wherein processing the payment includes transferring an asset from a first location to a second location.
In light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms as recited above have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.15 16

Conclusion

20.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  


    PNG
    media_image2.png
    865
    686
    media_image2.png
    Greyscale

[0092] In the aforementioned reusable ID obtaining process, the ID reuse process and the tag issue process, the ID having its usage completed may be reused to efficiently use the limited number of IDs, thus preventing depletion of the IDs. The information indicating whether or not the tag has been issued is collected and held to make it possible to reuse the ID of the IC tag which has not been issued owing to the user's cancellation and printer failure although the 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        2/18/2021

	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        2 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        3 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        4 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        5 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
        
        6 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        7 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        8 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        9 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        10 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        11 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        12 Kawada et al., (US 2010/0302036) [0092] In the aforementioned reusable ID obtaining process, the ID reuse process and the tag issue process, the ID having its usage completed may be reused to efficiently use the limited number of IDs, thus preventing depletion of the IDs. The information indicating whether or not the tag has been issued is collected and held to make it possible to reuse the ID of the IC tag which has not been issued owing to the user's cancellation and printer failure although the ID has been numbered. When reusing the ID, the priority order is set in accordance with the condition where the ID becomes reusable such that the reusable ID is selected with priority. If no reusable ID exists, the ID which has not been read or registered with respect to its usage for a long time is regarded as the one which has not been actually used. Such ID may be made reusable to be available for filling deficiency of the reusable ID.
        13 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        14 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
        
        15 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        16 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.